 

 

 

 

Landlord

Nordis Inc.

4401 NW 124th Ave.

Coral Springs, FL 33065

 

 

 

Tenant

CareGuide

 

 

4401 NW 124th Ave.

 

 

Coral Springs, FL 33065

 

 

 

 

Date of Execution

February 15, 2007,

 

 

 

Effective Date

February 15, 2007

 

 

 

 

 

 

 

 

 

 

 

 



 

 

Lease Summary

 

The following is a summary of the basic lease provisions with respect to the
lease. It is an integral part of the Lease, and terms defined or dollar amounts
specified in the Summary shall have the meanings or amounts as stated, unless
expanded upon in the text of the Lease and its Exhibits, which are attached to
and made a part of this Summary.

 

 

Date of Lease Execution

February 15, 2007

 

Effective Date

February 15, 2007

 

Landlord (Lessee)

Nordis Inc.

4401 NW 124th Ave

Coral Springs, FL 33065

 

Tenant (Sub-Lessee)

CareGuide, Inc.

 

 

4401 NW 124th Ave.

 

 

Coral Springs, FL 33065

 

Premises

4401 NW 124th Ave

 

 

Coral Springs, Florida 33065

(See Exhibit A)

 

 

Gross Rentable Area of Building

App. 47,200 sq. ft.

 

 

 

Tenant’s Proportionate Share

7,000 sq. ft.

 

 

 

Permitted Use of Premises

General Office

 

 

 

 

 

 



 

 

Lease Summary

 

 

Term of Lease

Three (3) years

 

Commencement Date

February 15, 2007

 

Expiration Date (initial term)

January 31, 2010

 

 

Minimum Rent

 

 

Annual Minimum Rent

Monthly Payment

 

Lease Year

per Square Foot

 

 

 

1

$27.00

$15,750.00

 

2

$28.00

$16,333.33

3       $28 or $30 (See paragraph 4.14)

 

 

Prepaid Rent

One Month - $15,750.00

 

Security Deposit

One Month - $15,750.00

 

Tenant Improvement

N/A

 

 

Comprehensive General

To be obtained by Tenant

Liability Insurance

 

 

Brokers

None

 

 

This Lease (the “Lease”), dated February 15, 2007 is made between Nordis Inc., a
Florida Corporation (the “LANDLORD"), and CareGuide, Inc a Delaware__
corporation (the” TENANT”)

 

ARTICLE 1. TERM

 

1.1

Term. In consideration of the performance by Tenant of its obligations under
this Lease, Landlord leases to Tenant, and Tenant lease from Landlord, for the
Term, the “Premises,” which are outlined on the attached floor plan and

 



 

made a part hereof as Exhibit “A” for three (3) years, commencing February 15,
2007 and ending January 31, 2010 (the “Term”).

 

The “Term” of the Lease is the period from the Commencement Date as specified in
the Lease Summary, through the Expiration Date, as specified in the Lease
Summary.

 

The parties acknowledge that tenant, on the commencement date is in possession
of 7,000 feet, and that the rent shall be paid commencing February 15, 2007 in
the amount of $15,750.00 per month in accordance with the rental rates set forth
on the lease summary.

 

ARTICLE 2. RENT

 

2.1

Rent and Rent Commencement Date. The rent commencement date is February 15,
2007, and rent is due on the first day of each month.   

 

2.2

Covenant to Pay. Tenant shall pay to Landlord all sums due hereunder from time
to time from the Commencement Date without prior demand, together with all
applicable Florida sales tax thereon; however, unless otherwise provided in this
Lease, payments other than Tenant’s regular monthly payments of Minimum Rent,
Additional Rent, and other pass through items listed in the Lease Summary shall
be payable by Tenant to Landlord within five (5) days following written demand.
All rent or other charges that are required to be paid by Tenant to Landlord
shall be payable at Landlord’s address indicated on the Lease Summary.

 

2.3

Minimum Rent. Subject to any escalation which may be provided for in this Lease,
Tenant shall pay Minimum Rent for the Term in the initial amount specified in
the Lease Summary, shall be payable throughout the Term in equal monthly
installments in advance on the first day of each calendar month of each year of
the Term. Such monthly installments to be in the amounts (subject to escalation)
specified in the Lease Summary. The first monthly installment of Minimum Rent
shall be due on the date of this Lease. The Minimum Rent described above shall
be adjusted at the beginning of the second and third year, as provided in the
Lease Summary.

 

2.4

Operating Costs. This is a Gross Lease and the landlord shall pay all operating
costs of the property, included in this are, Taxes, Insurance, Utilities, Office
Cleaning, Security, Lawn Maintenance, Pest Control, Property Taxes and Building
Maintenance and Repair. The Parties agree that it does not include other general
office expenses such as, receptionist, internet, etc., which may be shared
between the Parties.

 

 



 

 

2.5

Rent Past Due. If any payments due from Tenant shall be overdue more than five
business (5) days, a late charge of five (5%) percent of the delinquent sum may
be charged by the Landlord. If any payment due from Tenant shall remain overdue
for more than ten(10) days, an additional late charge in an amount equal to the
lesser of the highest rate permitted by law or one and one-half (1.5%) per month
(eighteen percent per annum) of the delinquent amount may be charged by
Landlord, such charge to be computed for the entire period for which the amount
is overdue and which shall be in addition to and not in lieu of the five(5%)
percent late charge or any other remedy available to Landlord. In the event that
Landlord must institute legal action in the enforcement of its rights under the
lease, including eviction proceedings for non-payment of rent, the prevailing
party is entitled to the recovery of attorney's fees and costs from the
non-prevailing party.

 

2.6

Security Deposit. Landlord acknowledges receipt of a security deposit in the
amount specified on the Lease Summary to be held by Landlord, without any
liability for interest thereon, as security for the performance by Tenant of all
its obligations under this Lease. If Tenant defaults in any of its obligations
under this Lease, Landlord may at its option, apply all or part of the security
deposit to compensate Landlord for any loss, damage or expense sustained by
Landlord as a result of such default.

 

ARTICLE 3. USE OF PREMISES

 

3.1

Permitted Use. The Premises shall be used and occupied only for the use
specified in the Lease Summary. Tenant shall carry on its business on the
Premises in a reputable manner and shall not do, omit, permit, or suffer to be
done or exist upon the Premises anything which shall result in a nuisance,
hazard, or bring about a breach of any provision of this Lease or any applicable
municipal or other governmental law or regulation.

 

3.2

Signs Except with the prior written consent of Landlord and the appropriate
governmental approval and permitting, Tenant shall not erect, install, display,
inscribe, paint, or affix any signs, lettering, or advertising medium upon or
above any exterior portion of the Premises.

 

3.3

Utilities This is gross lease which includes electric use. Tenant shall have no
right to install any machinery, or other electrical appliances which materially
increase the tenant electrical uses other than normal business machines such as
copiers, fax machines, computers, printers, and telephones, and servers.

 

 

 



 

 

ARTICLE 4. MISCELLANEOUS PROVISIONS

 

4.1

Transfers by Tenant. Tenant shall not enter into, consent to, or permit any
Transfer, as hereinafter defined, without the prior written consent of Landlord
in each instance, which consent shall not be unreasonably withheld. For purposes
of this Lease, “Transfer” means an assignment of this Lease in whole or in part;
a sublease of all or any part of the Premises; any transaction whereby the
rights of Tenant under this Lease or to the Premises are transferred to another.

 

4.2

Assignment by Landlord. Landlord shall have the unrestricted right to sell,
lease, convey, or otherwise dispose of the Building or any part thereof, subject
to the terms of this lease, and this Lease or any interest of Landlord in this
Lease. To the extent that the purchaser or assignee from Landlord assumes the
obligations of Landlord under this Lease, Landlord shall thereupon and without
further agreement be released of all further liability under this Lease. If
Landlord sells its interest in the Premises, it shall deliver the security
deposit to the purchaser and Landlord will thereupon be released from any
further liability with respect to the security deposit or its return to Tenant
and the purchaser shall become directly responsible to Tenant.

 

4.3

Maintenance and Repairs by Landlord. Landlord covenants to keep the following in
good repair as a prudent owner: (i) the structure of the Building including
exterior walls and roofs; (ii) the entrances, sidewalks, corridors, parking
areas and other facilities from time to time comprising the Common Areas; and
(iii) interior office space. The cost of such maintenance and repairs shall be
included in Operating Costs. In the event the landlord materially defaults in
any obligation under the provisions of this article, and tenant has provided
landlord 30 day written notice to cure such default, and if said default shall
be of such a nature that cannot be reasonably cured or remedied within said 30
day period, same shall not be deemed a default if landlord shall have commenced,
in good faith, the curing or remedying of such default within such 30 day period
and shall thereafter continuously and diligently proceed therewith to
completion, and failing to cure such default after applicable notice, tenant
shall have the right to terminate this lease

 

4.4

Personal Property. All personal property placed or moved in the premises above
described shall be at the risk of the Tenant or owner thereof, and Landlord
shall not be liable for any damage to said personal property, or to the Tenant
arising from the bursting or leaking of water pipes, unless due to the gross
negligence of Landlords, its agents or employee’s. Also see section 4.9 as to
liability issues as to third parties.

 

4.5

Compliance with Statute. The Tenant shall promptly execute and comply with all
statutes, ordinances, rules, orders, regulations and requirements of the
Federal, State and City Government and of any and all their Departments and

 



 

Bureaus applicable to said premises, for the correction, prevention and
abatement of nuisances or other grievances, in, upon or connected with said
premises during said term; and shall also promptly comply with and execute all
rules, orders and regulations of the applicable fire prevention codes for the
prevention of fires at its own cost and expense. Landlord warrants that the
premises and building are currently in compliance with all applicable rules,
regulations, laws and ordinances.

 

4.6

Forfeiture of Lease. The prompt payment of the rent for said premises upon the
dates named, and the faithful observance of the rules and regulations printed
upon this Lease, and which are hereby made a part of this covenant, and of such
other and further rules or regulations as may be hereafter, reasonably made by
the Landlord, are the conditions upon which the Lease is made and accepted and
any failure, after ten (10) days written notice on the part of the Tenant to
comply with the terms of said Lease, or any of said rules and regulations now in
existence, or which may be hereafter reasonably prescribed by the Landlord,
shall at the option of the Landlord, work a forfeiture of this contract, and all
of the rights of the Tenant hereunder.

 

4.7

Cost of Collection/Fees. Tenant agrees to pay the cost of collection and fees on
any part of said rental that may be collected by suit or by attorney, after the
same is past due. In the event of any litigation, to enforce the terms and
covenants of this lease, by either party, the prevailing party shall be entitled
to reimbursement of all reasonable attorney fees, and court costs, including
fees and cost thru appellate review.

 

4.8

Acceptance of Premises. Tenant hereby accepts the premises in the condition they
are in at the beginning of this Lease and agrees to maintain said premises in
the same condition, order and repair as they are at the commencement of said
term, excepting only reasonable wear and tear arising from the use thereof under
this Agreement, and to make good to said Landlord immediately upon demand, any
damage to water apparatus, or electric lights or any fixture, appliances or
appurtenances of said premises, or of the building, caused by any act or neglect
of Tenant, or of any person or persons in the employ or under the control of the
Tenant. Tenant shall maintain general liability insurance in a sum not less than
$500,000. The foregoing obligations as set forth in this section 4.8 shall not
apply to any damage to water apparatus, or electric lights or any fixture,
appliances or appurtenances of the building, if such is not caused by the Tenant
or of any person or persons in the employ or under the control of the Tenant.

 

4.9

Damages Caused by Third Parties. It is expressly agreed and understood by and
between the parties to this Agreement, that the landlord shall not be liable for
any damage of any type, to person or property, including but not limited too,
injury by water, by bursting or leaking pipe, by reason of the breakage, leakage
or obstruction of the water, sewer or soil pipes, or other

 



 

leakage in or about the building or otherwise, which may be sustained by the
tenant or other person or for any other damage or injury resulting from the
carelessness, negligence or any improper conduct ”whether intentional or
unintentional” on the part of any other third party, whether tenants, agents,
subcontractors or otherwise.

 

4.10

Time is of the Essence. It is understood and agreed between the parties hereto
that time is of the essence of this contract and this applies to all terms and
conditions contained herein.

 

4.11

Notices. It is understood and agreed between the parties hereto that written
notice mailed or delivered to the premises leased hereunder shall constitute
sufficient notice to the Tenant, with a copy to 4401 N.W. 124 Ave, Coral
Springs, FL 33065, ATTN: Chris Paterson, President & CEO_, and written notice
mailed or delivered to the office of the Landlord shall constitute sufficient
notice to the Landlord, to comply with the terms of this contract.

 

4.12

Landlord’s Rights. The rights of the Landlord under the foregoing shall be
cumulative, and failure on the part of the Landlord to exercise promptly any
rights given hereunder shall not operate to forfeit any of the said rights.

 

4.13

Option to Terminate Lease. The Tenant shall have the right to terminate the
Lease by providing written notice to the Landlord at least ninety (90) days
prior to the first or second anniversary date of the lease. In the event that
the Tenant elects to terminate the Lease at the end of the first year, both the
prepaid rent and the security deposit shall be forfeited ($31,500.00). In the
event that the Tenant elects to terminate the Lease at the end of the second
year, the prepaid rent shall be applied to the last month’s rent, and the
security deposit shall be forfeited. If the tenant does not exercise either
termination option, the security deposit shall be adjusted to represent the
current equivalent of one month’s rent, and the balance of the prepaid rent
shall be credited against the rent for the 24th month of the lease.

 

4.14

Renewal Option Rate(s). If prior to the first anniversary date of the lease, the
Tenant elects in writing to waive its option rights as set forth in paragraph
4.13 above, then in that event, Landlord and Tenant agree that the rental rate
for year three (3) of the lease shall be $28.00 per square ft. Otherwise, the
rental rate for year three (3) of the lease shall be $30.00 per square foot.

 

Furthermore, the Tenant shall have the right to lease an additional 3,000 square
feet of space on the second floor of the subject building premises, specifically
for space as set forth in Exhibit "B". If Tenant exercises this option in
writing ninety (90) days prior to the end of the first anniversary date of the
lease, the lease shall be considered renewed throughout the three (3) year lease
period, and paragraph 4.13 is waived. The rental rate shall be at the rate of
$28.00 per square foot for years two (2) and three (3), and the

 



 

Tenant shall be leasing a total of 10,000 square feet. If this option is
exercised within ninety (90) days prior to the second anniversary date of the
lease, the lease is automatically extended to a five (5) year term with three
(3%) per cent rent escalations for years four (4) and five (5).

 

If the Tenant does exercise the option to take the additional 3,000 square feet
of space on the second floor as set forth in Exhibit B, then the Landlord shall
be provided a reasonable period of time, not to exceed nine (9) months, to
deliver possession of the space as set forth in Exhibit B as the Landlord will
be required to relocate its business from said space.

 

.

 

Executed as of the day and year first above written

 

 

WITNESSES:

Landlord:

 

NORDIS, INC.

 

            /s/Shelliy Dolan                  

                /s/Ronald Selinger              

 

Print Name: Shelly Dolan

Name: Ronald Selinger

 

Title: President

 

            /s/Ira Turetsky                    

Date: February 15, 2007

 

Print Name: Ira Turetsky

 

Tenant:

 

CareGuide, Inc.

 

            /s/Marianna Acevedo          

              /s/Chris Paterson                

 

Print Name: Marianna Acevedo

Name: Chris Paterson

 

Title: CEO

 

            /s/Rex Dendinger                

Date: February 15, 2007

 

Print Name: Rex Dendinger

 



 

 

 

 

 

 